October 18. 2013


                                        No. 04-13-00646-CV


                                       ROBERT KAY PEREZ,
                                              Appellant


                                                  v.

       ARTUROZEPEDA ARREDONDO, CUSA KBC, I.I.C D/B/A KHRRVILI.I: BUS
                                            COMPANY.
                                              Appellees


                  From the 7'Jlh Judicial District Court. Brooks County. Texas
                                  Trial Court No- 10-07-15670-CV
                                Joaquin Villarreal 111. Judge Presiding


                                           O R 1) E R

       After reviewing the parties" addendums to the Civil Docketing Statement in liie above-
numbered and styled appeal, this court has determined that this dispute is appropriate for referral
to an Alternative Dispute Resolution (ADR) procedure.         See TEX. ClV. PRAC. & REM. CODE
$ 154.021 (Vcrnon 2(105).      All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties arc ORDERED to respond in writing by November 06, 2013, stating: (1) the
name, address, and fee schedule of the mediator of their choice: or (2) that they cannot agree on a
mediator, in which case the court will appoint one: or (3) any objection to mediation and the
reasons for such objection. Sec id § 154.022 (b).


       Provided the parlies submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parties may concentrate on the
scheduling and completion of the mediation process.


       Is it so ORDERED on October 18. 2013.



                                                              Sandee Brvan \kuion. Justice


 ^o/iN..W^lTNsESS\Wl-S7.Rl-:OF. 1 have hereunto set my hand and affixed the seal of the said
coiu-t bn Q$ft$j$ffi, 2|U3.;                                              /     /^)      i
                                                                                ' y      Lj-

                                                                              . Clerk'